Citation Nr: 1331421	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  10-44 932	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for menorrhagia and excision of an endocervical polyp.  

2.  Entitlement to service connection for degenerative joint disease of the sacroiliac joint and lumbar spine spondylosis.

3.  Entitlement to service connection for residuals of coccyx fracture with a sacral prominence.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for bilateral pes planus.

REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs

ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1976 to November 1984.

The issues or claims are before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2009 and in June 2010 of a Department of Veterans Affairs (VA) Regional Office (RO), which is an Agency of Original Jurisdiction (AOJ).

In a statement in October 2011, the Veteran raised a new and material evidence claim for a right foot disability, which was previously denied by the RO in a rating decision in September 2009, which is referred to the RO for appropriate action.

The new and material evidence claim for menorrhagia and excision of an endocervical polyp and the claims of service connection for tinnitus, bilateral hearing loss, and bilateral pes planus are REMANDED to the RO via the Appeals Management Center (AMC, which is an AOJ), in Washington, DC.


FINDING OF FACT

The current degenerative joint disease of the sacroiliac joint and lumbar spine spondylosis did not have onset in service; degenerative joint disease and spondylosis were not manifest to a compensable degree within the one-year period following separation from service; and degenerative joint disease of the sacroiliac  joint and lumbar spine spondylosis are not otherwise related to an injury, disease, or event in service.






CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the sacroiliac joint and lumbar spine spondylosis have not been met.  38 U.S.C.A. §§1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 





The RO provided pre-adjudication VCAA notice by letter in April 2009.  The VCAA notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit other records not in the custody of a Federal agency, such as private medical records, or with her authorization VA would obtain any non-Federal records on her behalf.  The VCAA notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and for the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and VA records. 







The Veteran was afforded a VA examination in August 2009.  As the VA examiner reviewed the Veteran's history and as medical analysis was applied to the facts of the case to reach the conclusion reached in the opinion, the VA examination is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding a medical opinion is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (peacetime). 

Generally, to establish entitlement to VA disability compensation, that is, service connection,a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1131 as implemented in 38 C.F.R. § 3.303.  



Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specifically listed chronic diseases, including arthritis, which includes degenerative joint disease and spondylosis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

Evidentiary Standards 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 




Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is found to be competent, it is admissible.  When evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Degenerative Joint Disease of the Sacroiliac Joint and Lumbar Spine Spondylosis

The service treatment records show that on entrance examination there was no history of recurrent back pain and the spine was evaluated as normal.  In October 1979, the Veteran wa seen in the OB-GYN clinc for an ovarian cyst.  The assessment included lumbago.  

In January 1981 on medical examination, the spine was evaluated as normal.  Except for findings, pertaining to an old coccygeal fracture, there were no other entries of low back pain or low back abnormality. 

After service, in her application for VA disability compensation in March 2009, the Veteran claimed service connection for "lumbago" with onset in October 1979. 

VA records in May 2009 show that the Veteran was seen for low back pain.  There was no history of an injury. 

On VA examination in August 2009, the VA examiner noted that the Veteran had been treated conservatively by VA for low back pain since March 2004. The Veteran complained of low back pain.  The pertinent finding was tenderness over the lumbar area.  X-rays showed degenerative joint disease of the sacroiliac joint and spondylosis of the lumbar spine.  The VA examiner expressed the opinion that the current low back pain was less likely as not related to service, because there was no documentation of low back pain unitl 2004, 25 years after service.. 

VA records in May 2009 show that the Veteran was seen for low back pain.  There was no history of an injury.  In March 2010, the Veteran complained of lower back pain for many years. 

In a statement in October 2010, the Veteran stated that she injured her lower back in service and that over the years she self medicated to care for herself. 

Analysis 

On the basis of the service treatment records alone, lumbago (lower back pain) was noted in a single entry in October 1979, but neither degenerative joint disease of the sacroiliac joint nor spondylosis of the lumbar spine by clinical finding or by X-ray was affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not warranted.



As lower back pain was noted in service, which is indicative of but not dispositive of a chronic disease, such as degenerative joint disease or spondylosis, which are types of arthritis and as arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a), the theories of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection under regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309(a)). 

For the showing of a chronic disease, such as arthritis, in service there is required a combination of manifestations sufficient to identify the disease and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b). 

A single entry of lower back pain in 1979 in a period of service ending in 1984 without further low back complaint, finding, history, treatment, or diagnosis lacks the combination of manifestations sufficient to identify either degenerative joint disease or spondylosis and insufficient observation to establish that the chronic diseases were in present in service.  

Where as here the fact of chronicity in service is not adequately supported, service connection can be established by continuity of symptomatology.  Continuity of symptomatology requires: (1) that the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology noted in service; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Walker, at 1335-36, 40 (overruling in part Barr v. Nicholson, 21 Vet. App. 303, and Savage v. Gober, 10 Vet. App. 488, 497 (1997) to extent that 38 C.F.R. § 3.303(b) was applied to diseases not listed in 38 C.F.R. § 3.309(a), while addressing the elements of continuity of symptomatology).  




To the extent the Veteran asserts that degenerative joint disease of the sacroiliac joint and spondylosis of the lumbar spine is a continuation of lumbago or low back pain in service, which is an expression of a causal relationship or nexus between the current claimed disabilities and continuity of symptoms, the Veteran's assertions are inferences based on facts, therefore an opinion rather than a statement of fact.  

The Veteran is competent to describe low back pain, which is within the realm of her personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Veteran as a lay person is also competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

A simple medical condition is one capable of lay observation, the presence of gout or degenerative joint disease in service is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation, as the diagnosis of gout or degenerative joint disease falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose degenerative joint disease.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

Where, as here, there is a question of the diagnosis of gout or degenerative joint disease, which is not capable of lay observation, to the extent the Veteran's lay statements are offered as proof of the presence of gout or degenerative joint disease in service, the Veteran's lay statements are not competent evidence, and the Veteran's lay statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence that gout or degenerative joint disease was present in service. 






As the service treatment records lack the documentation evidencing gout or degenerative joint disease of the feet during service, and as the Veteran's lay statements are not competent evidence that gout or degenerative joint disease of the feet was present in service, chronicity of gout or degenerative joint disease of the feet in service is not adequately supported by the evidence of record.  

As chronicity in service is not adequately supported by the evidence of record, service connection may still be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  Establishing service connection based on continuity of symptoms requires evidence of a nexus between the current disability and the post-service symptoms. 

While a bilateral foot disability other than tinea pedis was not shown to be present in service, and the evidence is insufficient to establish chronicity during service, the Veteran is competent to describe foot problems since service.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  

The Veteran asserts that his current bilateral foot disabilities are related to service, which is an expression of a causal relationship between the current foot disabilities and the continuity that the Veteran avers.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.  






The Veteran, as a lay person, is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   The question is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current foot disabilities and the post-service symptomatology.  

While the Veteran as a lay person is competent to offer an opinion on a simple medical condition, whether there is a causal relationship or nexus between the current bilateral foot disabilities and the post-service symptomatology is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation as causation falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  Jandreau, 492 F.3d at 1377. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to render an opinion on a causal relationship or nexus between the current bilateral foot disabilities and the post-service symptomatology.  See King, 700 F.3d at 1345 (the Board may find that lay evidence to establish medical causation is not competent evidence).

For this reason, the Veteran's lay evidence is not competent evidence of a causal relationship or nexus between the current bilateral foot disabilities and the post-service symptomatology.  Since the Veteran's lay evidence is not competent evidence, the Veteran's lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology. 






Although service connection is not established either by chronicity or by continuity of symptomatology on the basis of lay evidence under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service under 38 C.F.R. § 3.303(d), when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.

As previously explained the Veteran's bilateral foot disabilities are not simple medical conditions, that is, capable of lay observation.  

Also a bilateral foot disability, namely, gout, hallux valgus, plantar fasciitis, degenerative joint disease, and calcaneal spurs, is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of current case law, the claimed foot disabilities are more analogous to an internal disease process such as rheumatic fever than either flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, a bilateral foot disability, namely, gout, hallux valgus, plantar fasciitis, degenerative joint disease, and calcaneal spurs, is not a type of condition under case law that has been found to be capable of lay observation.

Where, as here, there is a question of the presence or a diagnosis of the claimed foot disabilities, not capable of lay observation, to the extent the Veteran's lay statements are offered as proof of the presence of the current disability in service and since service, the Veteran's lay statements are not competent evidence, and the statements are not admissible as evidence.  


And the Veteran is not otherwise qualified through specialized education, training, or experience to identify the presence or diagnosis of bilateral foot disabilities.

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  No medical professional had diagnosed any of the Veteran's current bilateral foot disabilities prior to 2001, approximately fifteen years after service separation in 1986 and beyond the one-year period for presumptive service connection for gout or degenerative joint disease as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

 As the Veteran's lay evidence is not competent evidence on the material issues of fact, pertaining to chronicity, continuity, initial post-service diagnosis, and secondary service connection, applying 38 C.F.R. § 3.303(b) as appropriate (d) and 38 C.F.R. § 3.310, the Board looks to the medical evidence.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

On the question of service connection for bilateral foot disabilities, as for the Veteran describing symptoms that later support a diagnosis by a medical professional, the sole medical evidence consists of a medical opinion against the claim by a VA examiner.  The VA examiner is qualified through education, training, or experience to diagnose and to offer a medical opinion.


The VA examiner stated that the Veteran's diagnosed bilateral foot disabilities, other than tinea pedis, were not related to service, as the disabilities were not noted during service and occurred many years after service.  The medical opinion is consistent with the record.

As the opinion of the VA examiner was based on a review of the Veteran's history and provided a rationale for the conclusion reached in the opinion, the Board finds that the opinion is persuasive evidence, which opposes, rather than supports, the claim of service connection, and constitutes probative, competent medical evidence against the claim of service connection. 

On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

ORDER

Service connection for degenerative joint disease of the sacroiliac joint and lumbar spine spondylosis is denied.


REMAND
Tinnitus and Hearing Loss



Tinnitus and Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing loss, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385, 5 Vet. App. 155, 157 (1993).

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran is competent to testify to noise exposure during service, which is within the realm of the Veteran's personal experience, and his testimony as to noise exposure is consistent with the circumstances of his service as shown by his service records.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Service treatment records show that on an audiogram the decibel thresholds for the right ear at the tested frequencies of  1000, 2000, and 4000 Hz were 40 or above, which is evidence of hearing loss disability under 38 C.F.R. § 3.385.  For the left ear, the decibel thresholds at the tested frequencies 500, 1000, 2000, and 4000 Hz, were 30, 20, 15, and 10, which was hearing within normal limits.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service treatment records demonstrate normal ears upon separation and are silent as to complaints of or treatment for tinnitus or hearing loss.  Service personnel records demonstrate that the Veteran served as a cook, a unit supply specialist, a unit armorer, a unit supply clerk, a unit supply specialist and a unit supply sergeant.  Of note, personnel records initially appeared to have recorded that the Veteran was an armorer in Germany between 1976 and 1981, however this appears to have been corrected and records demonstrate that she was, in fact, a unit supply clerk during this time.

The earliest post-service treatment record which discusses the Veteran's hearing is dated in June 2008.  The Veteran denied hearing loss or tinnitus on a review of the systems in that VA medical center treatment note.

A September 2008 VA medical center treatment record noted that the Veteran reported ringing in her left ear which had a three day onset.  An October 2008 VA medical center treatment record reported the Veteran's complaints of left ear tinnitus.  The Veteran reported some military exposure to gunfire on the shooting range.  

In her March 2009 claim for service connection, the Veteran reported that her tinnitus began in October 2008.  

In a February 2010 audiology treatment note, the Veteran was noted as being seen at the walk-in clinic for an ear cleaning.  She requested pillow speakers to mask her tinnitus.  There was no scheduled return to the clinic and hearing loss was not mentioned by the Veteran.

In her August 2010 notice of disagreement, the Veteran stated that, between 1981 and 1983, while stationed in Germany she was the armorer in her unit and was exposed to loud noises.  

Tinnitus is observable by a lay person, thus, had continuous symptoms been reported by the Veteran, this may have established service connection.  Here, however, the Veteran is described as an unreliable historian by her VA examiner and is shown to have reported a three day history of her symptoms in 2008, going against a demonstration of continuity.  The Veteran's credibility is also placed into question by the examiner's findings that she was not a reliable historian. 

Tinnitus has not been shown to be related to service by any competent medical expert.  

Service treatment records include no complaints of hearing loss whatsoever and the Veteran is not shown to have complained of hearing loss for decades after service.  In fact, the earliest treatment records pertaining to this issue include a negative report for hearing loss.

While some hearing loss is demonstrated in the right ear upon entrance into service, hearing loss has not been demonstrated since that time by a competent medical expert, a present disability is not shown by the evidence of record.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, there is no medical evidence favorable to claim ,the Veteran's lay statements are neither competent nor credible and a present hearing loss disorder is not shown.  Thus, the preponderance of the evidence is against the claims for service connection for tinnitus and service connection for hearing loss; there is no doubt to be resolved; and service connection is not warranted.
The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing loss, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385, 5 Vet. App. 155, 157 (1993).

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran is competent to testify to noise exposure during service, which is within the realm of the Veteran's personal experience, and his testimony as to noise exposure is consistent with the circumstances of his service as shown by his service records.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Service treatment records show that on an audiogram the decibel thresholds for the right ear at the tested frequencies of  1000, 2000, and 4000 Hz were 40 or above, which is evidence of hearing loss disability under 38 C.F.R. § 3.385.  For the left ear, the decibel thresholds at the tested frequencies 500, 1000, 2000, and 4000 Hz, were 30, 20, 15, and 10, which was hearing within normal limits.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service treatment records demonstrate normal ears upon separation and are silent as to complaints of or treatment for tinnitus or hearing loss.  Service personnel records demonstrate that the Veteran served as a cook, a unit supply specialist, a unit armorer, a unit supply clerk, a unit supply specialist and a unit supply sergeant.  Of note, personnel records initially appeared to have recorded that the Veteran was an armorer in Germany between 1976 and 1981, however this appears to have been corrected and records demonstrate that she was, in fact, a unit supply clerk during this time.

The earliest post-service treatment record which discusses the Veteran's hearing is dated in June 2008.  The Veteran denied hearing loss or tinnitus on a review of the systems in that VA medical center treatment note.

A September 2008 VA medical center treatment record noted that the Veteran reported ringing in her left ear which had a three day onset.  An October 2008 VA medical center treatment record reported the Veteran's complaints of left ear tinnitus.  The Veteran reported some military exposure to gunfire on the shooting range.  

In her March 2009 claim for service connection, the Veteran reported that her tinnitus began in October 2008.  

In a February 2010 audiology treatment note, the Veteran was noted as being seen at the walk-in clinic for an ear cleaning.  She requested pillow speakers to mask her tinnitus.  There was no scheduled return to the clinic and hearing loss was not mentioned by the Veteran.

In her August 2010 notice of disagreement, the Veteran stated that, between 1981 and 1983, while stationed in Germany she was the armorer in her unit and was exposed to loud noises.  

Tinnitus is observable by a lay person, thus, had continuous symptoms been reported by the Veteran, this may have established service connection.  Here, however, the Veteran is described as an unreliable historian by her VA examiner and is shown to have reported a three day history of her symptoms in 2008, going against a demonstration of continuity.  The Veteran's credibility is also placed into question by the examiner's findings that she was not a reliable historian. 

Tinnitus has not been shown to be related to service by any competent medical expert.  

Service treatment records include no complaints of hearing loss whatsoever and the Veteran is not shown to have complained of hearing loss for decades after service.  In fact, the earliest treatment records pertaining to this issue include a negative report for hearing loss.

While some hearing loss is demonstrated in the right ear upon entrance into service, hearing loss has not been demonstrated since that time by a competent medical expert, a present disability is not shown by the evidence of record.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, there is no medical evidence favorable to claim ,the Veteran's lay statements are neither competent nor credible and a present hearing loss disorder is not shown.  Thus, the preponderance of the evidence is against the claims for service connection for tinnitus and service connection for hearing loss; there is no doubt to be resolved; and service connection is not warranted.


ORDER
On the the claim to reopen service connection for menorrhagia and excision of an endocervical polyp.  

On the claim of service connection for residuals of coccyx fracture with a sacral prominence.

On the claim of service connection for tinnitus.

On the claim of service connection for bilateral hearing loss.

On the claim of service connection for bilateral pes planus


 The Veteran has not een afforded a VA examination to determine the nature and etiology of her claimed tinnitus and hearing loss.  However, a VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds.
On VA examination in August 2009, the VA examiner stated that the Veteran's pes planus preexisted service however, this is not shown by the Veteran's service treatment records.  Moreover, the VA examiner addressed the issue of right, but not left pes planus, and failed to provide any rationale for his findings that right foot pes planus was not aggravated by service.

The Veteran was afforded gynecological VA examinations in August 2009 and May 2010 by the same VA examiner.  While the examiner is shown to have reviewed the Veteran's claim file and examined the Veteran, she provided a negative nexus opinion stating only that the Veteran's service and post-service disabilities were different.  The examiner failed, however to provide a thorough rationale as to whether it was at least as likely as not that these gynecological conditions were in any way related to each other or whether her in-service gynecological disabilities or treatment for those disabilities led in any way to her current symptoms.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007).  If, as here, VA examinations are inadequate, the Board's only recourse is to remand the case.  Thus, the Board finds that additional VA examinations are required before the Veteran's claims may be adjudicated on the merits.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine:  

i).  Whether it is obvious or undebatable that a right foot disability, to include right foot pes planus pre-existed service:   

ii).  If it is obvious or undebatable that a right foot disability pre-existed service, is it also obvious or undebatable that the pre-existing right foot disability was not aggravated by service, that is, the pre-existing right foot disability did not permanently increase in severity, that is, there was no irreversible worsening of the pre-existing condition during service or that any increase was due to the natural progress of the pre-existing condition? 

If a right foot disability did not pre-exist service:

i) Is it more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that the current right foot disability is related to service.  

		The examiner must also determine:

Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that bilateral pes plaus is related to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The Veteran's file must be made available to the VA examiner for review. 

2.  Afford the Veteran a VA examination to determine whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that a gynecological disability is related to service.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The Veteran's file must be made available to the VA examiner for review. 

3.  Review the claim file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any benefit sought remains denied issue an appropriate supplemental statement of the case and provide the Veteran and her representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
GEORGE E. GUIDO, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


